Mr. Justice Aldrey
delivered the opinion of the court.
José Montalvo appeals from a judgment convicting him of the crime of offering for sale milk diluted with water and the only ground in support of the. appeal is that the court below erred in refusing to dismiss the case for the reason that more than 120 days elapsed between the filing of the information and the day of the trial.
In the transcript of the record before this court there is no statement of the case or bill of exceptions, but in support of the error assigned the appellant has presented here a certificate of the clerk of the lower court showing the day on which the case was tried and another document wherein a person who calls himself a former stenographer of the district court certifies to certain facts which occurred before the examination of the evidence regarding a motion to quash made by the defendant on the ground that more than 120 days had elapsed between the filing of the appeal (sic) and the day of trial, the opposition thereto by the district attorney and the ruling of the court.
We can not take that document into account for the purpose of disposing of this appeal, because that is not the proper manner of bringing before this court a record of the trial. For that purpose a statement of the case or bill of exceptions approved by the trial court is necessary.
The judgment appealed from must be

Affirmed.-

Chief Justice Del Toro and Justices Wolf and Hutchi-son concurred.
Mr. Justice Franco Soto took no part in the decision of this case.